On Application for Rehearing.
PER CURIAM.
Respondent has filed a petition, designated a petition for rehearing,- in which it is insisted that the court in its opinion,' in directing the expense of the receivership to be stricken from the cost bill, is determining a question which should properly be left to the discretion of the trial court. The language found in the opinion is probably susceptible of the construction of which respondent complains. Authorities relied upon and cited in the petition for rehearing were not called to our attention in the briefs before us when the case was submitted. We are still convinced that the item of $218 was not properly included in the cost bill. However, if in the final settlement of the partnership the trial court should be of the opinion that the costs of receivership, under the circumstances and facts of this ease, should be charged against the defendant, that order should be based upon a finding and included in the court’s judgment and decree, and not merely inserted as an item of cost in the cost bill. We are not to be understood by the opinion as taking that discretion away from the trial court in this case.
Petition for rehearing is denied.